ANSTEAD, Judge,
dissenting.
I agree there was error in holding a joint trial, but I cannot agree that the error was harmless. In his statement Williams denied any involvement in the actual robbery of the victim, while his codefendant’s statement placed all the blame for the robbery on Williams. Neither defendant testified at trial. The victim, while fingering Williams as his assailant and the main actor, also stated that the codefendant was the one who actually did the robbing by ripping the victim’s pockets and taking his money. While the case against Williams was strong, I cannot say beyond a reasonable doubt that the result would have been the same had the jury not heard the confession of the codefendant that placed all the blame for the robbery on Williams.